220 F.2d 441
A. J. SIMLERv.SISTERS OF ST. FRANCIS, a Corporation.
No. 5036.
United States Court of Appeals, Tenth Circuit.
December 21, 1954.

Appeal from the United States District Court for the Western District of Oklahoma.
James E. Grigsby, Phil E. Daugherty, Oklahoma City, Okl., and Conner, Hilpirt & Britton, Oklahoma City, Okl., for appellant.
J. B. Dudley and Fred E. Suits, Oklahoma City, Okl., for appellee.
Before PHILLIPS, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.